                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

                                    )
AMERICAN OVERSIGHT,                 )
                                    )
     Plaintiff,                     )
                                    )
              v.                    )   Case No. 18-cv-319 (CRC)
                                    )
U.S. DEPARTMENT OF JUSTICE,         )
                                    )
     Defendant.                     )

      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
        PLAINTIFF’S CROSS-MOTION FOR SUMMARY JUDGMENT
AND IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                                                TABLE OF CONTENTS

INTRODUCTION ...................................................................................................................... 1
BACKGROUND ........................................................................................................................ 1
ARGUMENT............................................................................................................................ 10
          I.        Legal Standards ………………………………………………………………… 11

          II.       The Department Did Not Adequately Describe or Support Its Search ………… 12

          III.      The Department Failed to Conduct an Adequate Search for Records …………. 14

                    A.         It Is Not Credible that U.S. Attorney Huber Would Be Directed
                               to Undertake a Complex Investigation of the High-Profile and
                               Sensitive Matters Raised in the July and September Letters Without
                               Any Written Guidance Regarding the Scope of His Review ……...…… 14

                    B.         The Department's Claimed Lack of Records Is Not Credible
                               in Light of Its Documented Prior Practice in Appointing a
                               Special Prosecutor ……………………………………………………… 19

                    C.         The Department Is Construing the Request Too Narrowly ……………. 21

                    D.         The Additional Search Sought by Plaintiff Would
                               Not Be Burdensome ……………………………………………………. 23

CONCLUSION........................................................................................................................ 24
                                               TABLE OF AUTHORITIES


CASES
Ctr. for Biological Diversity Inc. v. U.S. Envtl. Prot. Agency,
  610 F.2d 824 (D.C. Cir. 1979) ............................................................................................... 12

Founding Church of Scientology v. Nat’l Sec. Agency,
  610 F.2d 824 (D.C. Cir. 1979) ......................................................................................... 11, 20

Krikorian v. U.S. Dep’t of State,
  984 F.2d 461 (D.C. Cir. 1993) ............................................................................................... 12

Morley v. Cent. Intelligence Agency,
 508 F.3d 1108 (D.C. Cir. 2007) ............................................................................................. 14

Oglesby v. U.S. Dep’t of the Army,
  79 F.3d 1172 (D.C. Cir. 1996) ......................................................................................... 11, 12

Oglesby v. U.S. Dep’t of the Army,
  920 F.2d 57 (D.C. Cir. 1990)................................................................................................. 11

United States v. Chem. Found. Inc.,
  272 U.S. 1 (1926) …………………………………………………………………………… 20

Valencia-Lucena v. U.S. Coast Guard,
  180 F.3d 321 (D.C. Cir. 1999) ......................................................................................... 11, 22

Weisberg v. U.S. Dep’t of Justice,
 627 F.2d 365 (D.C. Cir. 1980) ............................................................................................... 12

STATUTES AND REGULATIONS
28 U.S.C § 510 ..................................................................................................................... 7, 15

28 U.S.C. § 515 ….……………………………………………………………..…..……. 7, 15, 20

28 U.S.C § 547 ......................................................................................................................... 15

A.G. Order No. 2232-99, 64 Fed. Reg. 37,038-44 (July 9, 1999) ………………………………. 7

FEDERAL RULES
Fed. R. Civ. P. 56(a) ................................................................................................................. 11
                                       INTRODUCTION

       In November 2017, Defendant U.S. Department of Justice represented to the U.S. House

of Representatives Committee on the Judiciary that, in lieu of appointing a second special

counsel as requested by the Committee, the Department had “directed senior federal prosecutors

to evaluate certain issues” raised in letters from the Committee relating to presidential candidate

Hillary Clinton, the Clinton Foundation, and the conduct of the Federal Bureau of Investigation

during the 2016 presidential campaign. Plaintiff American Oversight promptly filed requests

under the Freedom of Information Act seeking records that would identify those “senior federal

prosecutors” and the mandate they were given. In response, the Department identified one

prosecutor directed to evaluate these matters—the U.S. Attorney for the District of Utah. But

notwithstanding the irregularity of lodging such matters with the U.S. Attorney for the District of

Utah given its limited geographic remit, the Department claims that it found no records

providing written directives or guidance, formal or informal, to him regarding the scope of the

review he has been directed to undertake. The Department further claimed that this was so

despite the fact that the absence of written directives or guidance in these circumstances would

be contrary to the Department’s past practice. The purported absence of records where one

would ordinarily expect to find them indicates either the Department’s search was inadequate or

we—Plaintiff, Congress, and the American public—are to trust that an irregular and politically

charged assignment occurred one-on-one, orally, with no contemporaneous record.

                                        BACKGROUND

             Chairman Goodlatte’s 2017 Call for an Investigation of Hillary Clinton

       On July 27, 2017, Bob Goodlatte, Chairman of the House of Representatives Committee

on the Judiciary (“the Committee”), and nineteen other members of the Committee signed a



                                                 1
letter to then-Attorney General Jeff Sessions and Deputy Attorney General Rod Rosenstein

requesting the appointment of a second special counsel to investigate numerous actions taken by

persons who served in the executive branch during the Obama administration, including former

Secretary of State Hillary Clinton. See Letter from Bob Goodlatte, Chairman, U.S. House of

Representatives, Comm. on the Judiciary, et al., to Jeff Sessions, Attorney General, U.S. Dep’t of

Justice & Rod Rosenstein, Deputy Attorney General, U.S. Dep’t of Justice (July 27, 2017)

(found in Exhibit A to the Declaration of Vanessa Brinkmann, ECF No. 16-3, at 12–18) (“July

Letter”). Specifically, the July Letter enumerated fourteen “questions” that the Committee

believed a new special counsel should be appointed to investigate:

           1) Then-Attorney General Loretta Lynch directing [then-FBI Director
              James] Comey to mislead the American people on the nature of the
              Clinton investigation;
           2) The shadow cast over our system of justice concerning Secretary
              Clinton and her involvement in mishandling classified information;
           3) FBI and DOJ’s investigative decisions related to former Secretary
              Clinton’s email investigation, including the propriety and
              consequence of immunity deals given to potential Clinton co-
              conspirators Cheryl Mills, Heather Samuelson, John Bentel and
              possibly others;
           4) The apparent failure of DOJ to empanel a grand jury to investigate
              allegations of mishandling of classified information by Hillary
              Clinton and her associates;
           5) The Department of State and its employees’ involvement in
              determining which communications of Secretary Clinton’s and her
              associates to turn over for public scrutiny;
           6) WikiLeaks disclosures concerning the Clinton Foundation and its
              potentially unlawful international dealings;
           7) Connections between the Clinton campaign, or the Clinton
              Foundation, and foreign entities, including those from Russia and
              Ukraine;
           8) Mr. Comey’s knowledge of the purchase of Uranium One by the
              company Rosatom, whether the approval of the sale was connected
              to any donations made to the Clinton Foundation, and what role
              Secretary Clinton played in the approval of that sale that had
              national security ramifications;
           9) Disclosures arising from unlawful access to the Democratic
              National Committee’s (DNC) computer systems, including


                                                2
               inappropriate collusion between the DNC and the Clinton campaign
               to undermine Senator Bernie Sanders’ presidential campaign;
           10) Post-election accusations by the President that he was wiretapped
               by the previous Administration, and whether Mr. Comey and Ms.
               Lynch had any knowledge of efforts made by any federal agency to
               unlawfully monitor communications of then-candidate Trump or his
               associates;
           11) Selected leaks of classified information related to the unmasking of
               U.S. person identities incidentally collected upon by the intelligence
               community, including an assessment of whether anyone in the
               Obama Administration, including Mr. Comey, Ms. Lynch, Ms.
               Susan Rice, Ms. Samantha Power, or others, had any knowledge
               about the “unmasking” of individuals on then candidate-Trump’s
               campaign team, transition team, or both;
           12) Admitted leaks by Mr. Comey to Columbia University law
               professor, Daniel Richman, regarding conversations between Mr.
               Comey and President Trump, how the leaked information was
               purposefully released to lead to the appointment of a special
               counsel, and whether any classified information was included in the
               now infamous “Comey memos”;
           13) Mr. Comey’s and the FBI’s apparent reliance on “Fusion GPS” in
               its investigation of the Trump campaign, including the company’s
               creation of a “dossier” of information about Mr. Trump, that
               dossier’s commission and dissemination in the months before and
               after the 2016 election, whether the FBI paid anyone connected to
               the dossier, and the intelligence sources of Fusion GPS or any
               person or company working for Fusion GPS and its affiliates; and
           14) Any and all potential leaks originated by Mr. Comey and provide[d]
               to author Michael Schmidt dating back to 1993.

Id. at 15–16.

       On September 26, 2017, Chairman Goodlatte and thirteen of the other signatories from

the July Letter renewed their call for a second special counsel. See Letter from Bob Goodlatte,

Chairman, U.S. House of Representatives, Comm. on the Judiciary, et al., to Jeff Sessions,

Attorney General, U.S. Dep’t of Justice & Rod Rosenstein, Deputy Attorney General, U.S. Dep’t

of Justice (Sept. 26, 2017) (found in Brinkmann Decl. Ex. A at 19–22) (“September Letter”). The

September Letter focused primarily on certain actions taken by the FBI toward the end of the

investigation led by then-FBI Director James Comey—with the impetus for the letter stemming



                                                3
from the revelation that Director Comey had drafted a statement regarding the termination of the

investigation of Secretary Clinton before several witnesses had been interviewed, including

Secretary Clinton herself. Id. at 19. Believing that certain senior government officials “pre-

judged” the investigation, the Committee again “implore[d]” Attorney General Sessions and

Deputy Attorney General Rosenstein “to name a second special counsel, to investigate this and

other matters related to the 2016 election, including the conduct of the Justice Department

regarding the investigation into Secretary Clinton’s private email server.” Id. at 21. At no point

does the September Letter reference either the sale of Uranium One or the Clinton Foundation—

both of which had been listed previously in the July letter. See id. at 19-22; July Letter at 16.

     The Department’s Responses to Chairman Goodlatte and the Subsequent Investigation

        With Attorney General Sessions slated to testify before the Committee the next day, see

Cafasso Decl. Exs. 1 & 2, on November 13, 2017, the Assistant Attorney General for Legislative

Affairs, Stephen E. Boyd, responded to the Committee’s July and September Letters. See Letter

from Stephen E. Boyd, Assistant Attorney General, Office of Legislative Affairs, U.S. Dep’t of

Justice, to Bob Goodlatte, Chairman, U.S. House of Representatives, Comm. on the Judiciary

(Nov. 13, 2017) (found in Brinkmann Decl. Ex. A at 23–24) (“Boyd Response”). Assistant

Attorney General Boyd opened the letter by summarizing the Chairman’s letters as “request[ing]

the appointment of a Special Counsel to investigate various matters, including the sale of

Uranium One, alleged unlawful dealings related to the Clinton Foundation and other matters.” Id.

at 23. The letter goes on to state that “the Attorney General has directed senior federal

prosecutors to evaluate certain issues raised in your letters.” Id. at 23.1



1
  Despite the use of a past tense (“has directed”) and the plural (“senior federal prosecutors”) in
this representation to Congress, the Department’s response to American Oversight’s FOIA
request identified only one such prosecutor—U.S. Attorney John Huber—who had been directed

                                                  4
       On March 6, 2018, Chairman Goodlatte again called on Attorney General Sessions and

Deputy Attorney General Rosenstein to appoint a special counsel, this time joined only by Trey

Gowdy in his role as Chairman of the House Oversight and Government Reform Committee. See

Decl. of Cerissa Cafasso in Supp. of Pl.’s Cross-Mot. for Summ. J. & in Opp. to Def.’s Mot. for

Summ. J. (“Cafasso Decl.”) Ex. 3 (“March Letter”). A special counsel is necessary, the chairmen

said, to investigate “certain decisions made and not made by the Department of Justice and FBI

in 2016 and 2017”—with the special appointment mandated by both “the public interest” and

“potential and actual conflicts of interest” of current Department and FBI officials. Id. at 1. The

letter at no time explicitly names or otherwise identifies the purportedly conflicted Department

or FBI official(s), but alleges that there is evidence of “bias, trending toward animus,” of the

inappropriate use of “political opposition research” in court filings, and of questionable use of

the Foreign Intelligence Surveillance Act (FISA) warrant process. Id. at 1. The March Letter

concludes that a special counsel must be appointed to review:

               [D]ecisions made and not made by the Department of Justice and
               the FBI in 2016 and 2017, including but not limited to evidence of
               bias by any employee or agent of the DOJ, FBI, or other agencies
               involved in the investigation; the decisions to charge or not charge
               and whether those decisions were made consistent with the
               applicable facts, the applicable law, and traditional investigative and
               prosecutorial policies and procedures; and whether the FISA process
               employed in the fall of 2016 was appropriate and devoid of
               extraneous influence.



to undertake a review. The irony is not lost on American Oversight that this apparent
misrepresentation is immediately preceded in the Boyd Response by a statement that “the
Department’s leadership has a duty to carefully evaluate the status of ongoing matters to ensure
. . . that the Department’s communications with Congress are accurate and complete” Boyd
Response at 23. Nevertheless, in light of the Department’s sworn declaration that the
representation to Congress that multiple senior prosecutors had been assigned was false,
Brinkmann Decl. ¶ 14, American Oversight is no longer litigating the adequacy of the search for
records to reconcile the obvious discrepancy.


                                                 5
Id. at 2.

        On March 15, 2018, Chairman Chuck Grassley and three other members of the

U.S. Senate Committee on the Judiciary wrote a letter to Attorney General Sessions and Deputy

Attorney General Rosenstein also requesting the appointment of a second special counsel to

investigate the application and renewals of a FISA warrant against former Trump Campaign

advisor Carter Page. Cafasso Decl. Ex. 4 (“Senate Letter”). The senators went on to state that

they “believe that the appointment should specifically cite, rely on, and follow the Department’s

regulations governing such an appointment” so as to “ensure that the appointment of a special

counsel rests on a clear, well-defined predicate and scope, and to give the American people the

fullest possible confidence in his or her independence and authority.” Id. at 2.

        On March 29, 2018, Attorney General Sessions responded to all three Chairmen’s call for

“the appointment of a Special Counsel to review certain prosecutorial and investigative

determinations made by the Department of Justice in 2016 and 2017.” See Letter from Jeff

Sessions, Attorney General, U.S. Dep’t of Justice, to Chuck Grassley, Chairman, U.S. Senate,

Comm. on the Judiciary, Bob Goodlatte, Chairman, U.S. House of Representatives, Comm. on

the Judiciary & Trey Gowdy, Chairman, U.S. House of Representatives, Comm. on Oversight &

Government Reform (Mar. 29, 2018) (found in Brinkmann Decl. Ex. A at 25–28) (“Sessions

Response”). In that letter, Attorney General Sessions restated the central (and apparently facially

inaccurate) proposition in the Boyd Response—that he “already [has] directed senior federal

prosecutors to evaluate certain issues previously raised by the Committee.” Id. at 27. He then

added that he asked U.S. Attorney John W. Huber “to lead this effort.” Id. Attorney General

Sessions further stated that Mr. Huber is working in cooperation with the Inspector General and

that the “additional matters raised in your [March Letter] fall within the scope of his existing



                                                 6
mandate.” Id. at 28. The Attorney General then concluded the letter by saying he was “making

your letters on this and related issues available to the Department’s leadership, Inspector General

Horowitz, and Mr. Huber for such action as is appropriate.” Id.

      The Department’s Past Practices Regarding the Appointment of Special Prosecutors

       Mr. Huber is not the first U.S. Attorney appointed as a “special prosecutor” to investigate

matters outside of his immediate mandate.2 When such appointments have been made in the past,

the Department has provided clear guidance on the scope of their investigations—with directives

often memorialized in writing or with public statements.

       In 2003, in his role as Acting Attorney General, James Comey assigned the U.S. Attorney

for the Northern District of Illinois, Patrick Fitzgerald, to look into whether the Bush White

House deliberately leaked the identity of a CIA employee. See Cafasso Decl. Ex. 5. In doing so,

Acting Attorney General Comey wrote Mr. Fitzgerald a series of letters specifically stating the

matter he was to investigate and the authority delegated to him and under which he was to pursue

the investigation—specifically that the investigation was of “the alleged unauthorized disclosure



2
  A “special prosecutor” is distinct from the “special counsel” for which the chairmen were
calling. The Department promulgated the current iteration of the special-counsel regulations in
1999. A.G. Order No. 2232-99, 64 Fed. Reg. 37,038–44 (July 9, 1999) (to be codified at 28
C.F.R. pts. 0 & 600). In doing so the Department determined that the appointment of a special
counsel is to be reserved for those matters where “the Attorney General concludes that
extraordinary circumstances exist such that the public interest would be served by removing a
large degree of responsibility for a matter from the Department of Justice.” Id. at 37,038. The
extraordinary nature of the appointment is reflected in the fact that the regulations have only
been invoked twice in their twenty-year history. See Sessions Response at 27. But, as Attorney
General Sessions noted in his response to the three congressional chairmen, “in high-profile
circumstances involving other politically sensitive matters, it has been more common to make
special arrangements within the Department to ensure that actual or apparent conflicts can be
avoided, while experienced and accountable prosecutors conduct an efficient and appropriate
investigation that comports with the interests of justice and with the public interest.” Id. In
appointing special prosecutors in these “high-profile circumstances,” Attorneys General have
relied on some of the same statutory provisions that provide the basis for the special-counsel
regulations. See 28 U.S.C. §§ 510, 515; see also Cafasso Decl. ¶ 6; Cafasso Decl. Ex. 5.

                                                7
of a CIA employee’s identity.” Cafasso Decl. ¶ 6; Cafasso Decl. Ex. 5. Mr. Fitzgerald’s

appointment and the nature of his investigation were publicly reported at the time. Cafasso Decl.

Ex. 6.

         In 2008, after a report by the Department’s Office of the Inspector General and the Office

of Professional Responsibility found that inappropriate political pressure led to the mass firing of

U.S. Attorneys, Attorney General Michael Mukasey appointed the Acting U.S. Attorney for the

District of Connecticut, Nora Dannehy, to investigate the matter further to determine whether

criminal charges should be brought. See Cafasso Decl. Ex. 7. Specifically, Attorney General

Mukasey provided clear direction to Ms. Dannehy to pick up where the 392-page report left

off—“to assess the facts uncovered, to conduct further investigation as needed, and ultimately to

determine whether any prosecutable offense was committed with regard to the removal of a

U.S. Attorney or the testimony of any witness related to the U.S. Attorney removals”—as

memorialized in a publicly released statement. See id. Ms. Dannehy’s appointment and the

nature of her investigation were publicly reported at the time. See Cafasso Decl. Ex. 8.

         Also in 2008, Attorney General Mukasey tasked the then-Deputy U.S. Attorney for the

District of Connecticut, John Durham, to investigate the destruction of interrogation videotapes

by the CIA. See Cafasso Decl. Exs. 9 & 10. In 2009, Attorney General Eric Holder expanded

Mr. Durham’s mandate to include “a preliminary review into whether federal laws were violated

in connection with the interrogation of specific detainees at overseas locations,” see Cafasso

Decl. Ex. 11—again memorialized in publicly released statements, see Cafasso Decl. Ex. 12.

         In 2010, Mr. Fitzgerald, still serving as U.S. Attorney for the Northern District of Illinois,

was tasked by written appointment with supervising an investigation into “whether criminal

charges are appropriate in connection with any matter arising out of the Department of Defense



                                                   8
seizures of certain photographs from Guantanamo Bay detainees.” See Cafasso Decl. Ex. 13.

Over the course of the investigation, Mr. Fitzgerald received at least two more letters

supplementing and amending the scope of his investigation and clarifying the authority under

which he did so. See Cafasso Decl. Exs. 14 & 15.

                 American Oversight’s FOIA Requests and the Instant Litigation

       Shortly after the Boyd Response was sent to Congress, Plaintiff American Oversight

submitted four FOIA requests to Defendant on November 22, 2017, seeking records that would

inform the public as to the nature and scope of the new investigation that the agency was

undertaking. See Brinkmann Decl. Ex. B. One of those requests sought from the Office of the

Attorney General, the Office of the Deputy Attorney General, and the Office of Legislative

Affairs:

               Records sufficient to identify all of the “senior federal prosecutors”
               who have been “directed” “to evaluate certain issues raised in
               [Congressman Robert Goodlatte’s] letters,” as indicated in the
               Department of Justice’s November 13, 2017 response signed by
               Assistant Attorney General Stephen Boyd, attached for your
               convenience.

See id. at 74–81 (“Prosecutors FOIA”). Another request sought from the Office of the Attorney

General and the Office of the Deputy Attorney General:

               All guidance or directives provided to the “senior federal
               prosecutors” who have been “directed” “to evaluate certain issues
               raised in [Congressman Robert Goodlatte’s] letters,” as indicated in
               the Department of Justice’s November 13, 2017 response signed by
               Assistant Attorney General Stephen Boyd, attached for your
               convenience, regarding their performance of that task.

See id. at 66–73 (“Guidance FOIA”).

       On February 12, 2018, after the Department failed to make a timely determination as

required by law, American Oversight initiated the instant litigation to require the Department to



                                                9
promptly make reasonable efforts to search for records responsive to the four FOIA requests and

to promptly produce all non-exempt, responsive records. See Compl., ECF No. 1. The

Department filed its Answer on March 22, 2018. See Answer, ECF No. 7. On July 16, 2018, the

Department issued its final determination for both the Prosecutors FOIA and the Guidance

FOIA. See Brinkmann Decl. Ex. D. The Department produced the Sessions Response to satisfy

the Prosecutors FOIA and stated that, with respect to the Guidance FOIA, aside from the Boyd

Response, “no additional records responsive to [American Oversight’s] request were identified.”

Id. at 89.

        During the course of this litigation, the parties narrowed their dispute to the adequacy of

the agency’s searches for records responsive to the Prosecutors FOIA and the Guidance FOIA.

Brinkmann Decl. ¶ 8. On November 16, 2018, the Department moved for summary judgment.

See Def.’s Mot. for Summ. J., ECF No. 16. In light of the Department’s sworn declaration that

the representation to Congress that the Attorney General had directed “senior federal

prosecutors” (plural) to undertake a review of the matters raised in the July and November

Letters was inaccurate, see Brinkmann Decl.¶ 14, American Oversight discretionarily withdraws

its challenge to the adequacy of the search for records responsive to the Prosecutors FOIA.

American Oversight, however, continues to oppose the Department’s motion and cross-moves

for summary judgment with respect to the adequacy of the search for records responsive to the

Guidance FOIA.

                                          ARGUMENT

        The Department asks American Oversight and the Court to believe that no records were

created in the course of tasking a U.S. Attorney to investigate some indefinite subset of no fewer

than fifteen itemized questions—all of which were outside of his statutorily defined jurisdiction



                                                 10
as the federal prosecutor for Utah—posed by the chairmen of three committees of the United

States Congress that required the Attorney General himself to respond in writing. Not only is this

inconsistent with the previous manner by which the Department assigned special prosecutors but

there are also positive indications that responsive records were omitted. The Department has

failed to conduct an adequate search, and summary judgment in favor of American Oversight is

appropriate.

I.     Legal Standards

       Summary judgment is appropriate when the record as a whole demonstrates that “there is

no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). Summary judgment on the adequacy of an agency’s search may only

be granted if the agency demonstrates “beyond material doubt that its search was reasonably

calculated to uncover all relevant documents.” Valencia-Lucena v. U.S. Coast Guard, 180 F.3d

321, 325 (D.C. Cir. 1999) (internal quotation marks omitted). “[T]he agency must show that it

made a good faith effort to conduct a search for the requested records, using methods which can

be reasonably expected to produce the information requested.” Oglesby v. U.S. Dep’t of the Army

(“Oglesby I”), 920 F.2d 57, 68 (D.C. Cir. 1990). An agency “cannot limit its search to only one

or more places if there are additional sources that are likely to turn up the information

requested.” Valencia-Lucena, 180 F.3d at 326 (internal quotation marks omitted). If a review of

the agency’s affidavit “raises substantial doubt, particularly in view of ‘well defined requests and

positive indications of overlooked materials,’ summary judgment [in favor of the agency] is

inappropriate.” Id. (quoting Founding Church of Scientology v. Nat’l Sec. Agency, 610 F.2d 824,

837 (D.C. Cir. 1979)) (citing Oglesby v. U.S. Dep’t of the Army (“Oglesby II”), 79 F.3d 1172,




                                                 11
1185 (D.C. Cir. 1996)); Krikorian v. U.S. Dep’t of State, 984 F.2d 461, 468 (D.C. Cir. 1993);

Weisberg v. U.S. Dep’t of Justice, 627 F.2d 365, 369–70 (D.C. Cir. 1980)).

II.    The Department Did Not Adequately Describe or Support Its Search.

       To begin with, the Department of Justice has failed to provide the Court or the parties

with declarations providing a sufficiently detailed account of its search to permit evaluation of

the adequacy of the search. Rather, the limited information provided regarding the search raise

additional questions necessary to evaluate the conduct of the search. Even before reaching the

question of whether the search actually conducted was adequate, these deficiencies prevent

American Oversight and the Court from meaningfully evaluating the adequacy of the

Department’s search.

       With respect to the search of the Office of the Attorney General, for instance,

Defendant’s declaration provides a conclusory description of events that simply raises additional

questions. When did Attorney General Sessions task Mr. Huber with his new assignment? How

many “meetings and discussions” were there “among a small group of Department officials”?

What was the scope of the “discussions with Mr. Huber himself” to ensure that he considered all

means of conveyance of guidance and directives? See Brinkmann Decl. ¶ 15.

       Moreover, given the Department’s primary reliance on assertions by a specific official

within the Office of the Attorney General, see id. ¶¶ 14-16, it would be appropriate for that

official—the then-Chief of Staff to the Attorney General—to submit a declaration supporting the

adequacy of the Department’s search. Indeed, this is exactly what other agencies have done in

instances where the search for records relies on the representations of high-ranking officials like

an agency head’s Chief of Staff. See, e.g., Decl. of Ryan Jackson, Ctr. for Biological Diversity

Inc. v. U.S. Envtl. Prot. Agency, No. 17-cv-816 (D.D.C. Apr. 11, 2018) ECF No. 22-5 (submitted



                                                 12
by Chief of Staff to EPA Administrator regarding search and production of records requested

under FOIA). And yet in this case, the Department’s declaration does not even indicate whether

the officials with whom the declarant conferred reviewed the document for accuracy.

       Similarly, the vagueness of the declaration’s description of the “search” of the Office of

the Deputy Attorney General raises more questions regarding the adequacy of the search than it

answers. Ms. Brinkmann declares that she

               took the additional step of conferring with the Office of the Deputy
               Attorney General . . . regarding the information provided to me by
               [the Office of the Attorney General]. As a result of this discussion,
               I concluded that the [Office of the Attorney General] information
               regarding the lack of written guidance or directives to Mr. Huber
               was adequate and that further searches would be unlikely to identify
               records relevant to Plaintiff’s request.

Brinkmann Decl. ¶ 15. This description fails to resolve basic questions about the search, such as

with whom in the Office of the Deputy Attorney General she conferred, when the conferral

occurred, and what the person (or those persons) said in response to lead her to such a

conclusion.

       The declaration also fails to address important facts about the purported search. For

instance, in asserting that the specific parameters of a high-profile investigation into the

president’s political opponents and the Department itself were relayed only orally to Mr. Huber,

see Brinkmann Decl. ¶ 15, the declaration does not state that OIP clarified obvious questions

about potential records raised by that claim, such as whether there were notes or talking points

prepared for the alleged “meetings and discussions” that contained written guidance about the

investigations, or the factual basis for the then-Chief of Staff to the Attorney General’s

knowledge about what records other participants in the meeting had used, including responsive

notes or talking points. Nor does the declaration make clear that OIP clarified the inconsistency



                                                  13
between the claim that there were no written materials exchanged with Mr. Huber addressing the

scope of his investigation, and thus that “further searches would be unlikely to identify records

relevant to Plaintiff’s request,” see Brinkmann Decl. ¶ 15, with the fact that the Department told

Congress that the Attorney General had made the chairmen’s letters “available to . . .

Mr. Huber,” Sessions Response at 28. These material lacuna reflect the insufficiency of the

search. At a minimum, the deficient description of the search purportedly conducted precludes

summary judgment in favor of the Defendant.

III.   The Department Failed to Conduct an Adequate Search for Records.

       Based on the information that is available in the Department’s search declaration, unless

the agency has too narrowly interpreted the request, it is simply not credible that there are no

responsive records to the Guidance FOIA given the nature of Mr. Huber’s supposed assignment

as well as the Department’s documented prior practice in delegating responsibility to undertake

an investigation to a special prosecutor that would otherwise fall outside their ordinary mandate.

       A.      It Is Not Credible that U.S. Attorney Huber Would Be Directed to Undertake
               a Complex Investigation of the High-Profile and Sensitive Matters Raised in
               the July and September Letters Without Any Written Guidance Regarding
               the Scope of His Review.

       The agency bears the burden of showing that it conducted a good-faith search reasonably

calculated to identify the requested records. To establish that it has conducted an adequate

search, an agency must do more than “generally assert[] adherence to the reasonableness

standard.” Morley v. Cent. Intelligence Agency, 508 F.3d 1108, 1122 (D.C. Cir. 2007). Given

both the nature of the sensitive, complex, and high-profile matters Mr. Huber has reportedly been

assigned to review and the Department’s well-established practice of memorializing the

appointment of special prosecutors through written directives and public statements, the




                                                 14
Department’s assertion that its search was adequate—despite uncovering no written guidance—

does not hold water.

          The duties of a U.S. Attorney are statutorily defined. “Within his district,” a

U.S. Attorney is to prosecute criminal offenses; prosecute and defend civil actions for the

government; appear in behalf of defendants in customs actions; prosecute tax violations; and

“make such reports as the Attorney General may direct.” 28 U.S.C. § 547. Thus a

U.S. Attorney’s criminal responsibilities are generally to investigate and prosecute crimes

occurring in his district. However, the law also provides that the Attorney General may delegate,

“as he considers appropriate,” any of his duties or functions to another officer, employee, or

agency of the Department. 28 U.S.C. § 510. In the course of such delegation, “when specifically

directed by the Attorney General,” a special prosecutor may “conduct any kind of legal

proceeding . . . which United States attorneys are authorized by law to conduct, whether or not

he is a resident of the district in which the proceeding is brought.” 28 U.S.C. § 515(a) (emphasis

added).

          Consequently, as U.S. Attorney for the District of Utah, it is unlikely that Mr. Huber

would have statutory authority to undertake a review of any of the matters raised in the July and

September Letters unless he had been “specifically directed” by the Attorney General to do so. In

this context, particularly given the high-profile, complex, and sensitive nature of the matters he

has purportedly been directed to investigate, it is simply not credible that he has received no

written guidance, formal or informal, to identify or clarify the scope of the investigation the

Attorney General has assigned to him.

          The letters sent by Congress raised numerous complex, overlapping, and sensitive

matters that the authors believed merit serious and thorough investigation by the Department.



                                                   15
The July Letter broadly articulates fourteen separate lines of inquiry—including items of such

specificity as “2) The shadow cast over our system of justice concerning Secretary Clinton and

her involvement in mishandling classified information.” July Letter at 15–16. The September

Letter introduces new concerns regarding Director Comey, specifically “that Director Comey

and other senior Justice Department and government officials may have pre-judged the ‘matter’

before all the facts were known, thereby ensuring former Secretary Clinton would not be charged

for her criminal activity.” September Letter at 21.

       The Boyd Response replies to both the July and September Letters by summarizing the

fifteen separate items they raise as: “the sale of Uranium One, alleged unlawful dealings related

to the Clinton Foundation and other matters.” Boyd Response at 23. In responding to the

Chairman’s request for the appointment of a second special counsel, the Boyd Response states,

“the Attorney General has directed senior federal prosecutors to evaluate certain issues raised in

your letters.” Id. The Boyd Response does not identify the “certain issues” that the Attorney

General directed be investigated. See id. at 23–24.3

       In March 2018, new concerns arose bringing Chairman Trey Gowdy of the House

Oversight and Government Reform Committee to join Chariman Goodlatte in a call for a special

counsel. The March Letter lacks the precision of the airing of grievances found in the July and




3
  Although the “certain issues” are omitted, American Oversight notes that there are three
questions from the July Letter that touch on “the sale of Uranium One” and “alleged unlawful
dealings related to the Clinton Foundation. July Letter at 16. (“6) WikiLeaks disclosures
concerning the Clinton Foundation and its potentially unlawful international dealings; 7)
Connections between the Clinton campaign, or the Clinton Foundation, and foreign entities,
including those from Russia and Ukraine; 8) Mr. Comey’s knowledge of the purchase of
Uranium One by the company Rosatom, whether the approval of the sale was connected to any
donations made to the Clinton Foundation, and what role Secretary Clinton played in the
approval of that sale that had national security ramifications”) (emphasis added). None of these
three questions touch on the topic of the FISA warrant process.

                                                 16
September Letters but does suggest that the Department and the FBI inappropriately used

political opposition research and the FISA warrant process in the course of its decisionmaking in

2016 and 2017. See March Letter. The Sessions Response assures the chairmen that “[t]he

additional matters raised in your March 6, 2018, letter fall within the scope of [Mr. Huber’s]

existing mandate,” and that the Attorney General made their “letters on this and related issues

available to . . . Mr. Huber for such action as is appropriate.” Sessions Response at 28.

       Despite indicating to Congress that Mr. Huber’s review had a broad and extant

mandate—clear enough to say with certainty that U.S. Attorney Huber would already know the

new concerns raised in the March Letter fell within his assignment—the Department’s search

results in response to the Guidance FOIA claim that Mr. Huber has received no written directives

or guidance of any kind regarding the scope of this momentous undertaking that the Attorney

General has assigned to him. But the notion that the Department of Justice would assign a special

prosecutor to undertake an investigation of such self-evidently significant and high-profile

matters without the authority or clarity provided by a written mandate defies belief. It likewise

defies common sense that any serious prosecutor would agree to undertake a matter outside his

ordinary remit and of such clear significance without the sort of clear lines of authority and clear

definition of the scope of his mandate that can only be provided in writing. This explains why, as

described more fully infra Part III.B, the Department’s past practice has consistently been to

provide a clear statement regarding the scope of the investigation assigned to a special prosecutor

in high-profile matters.

       The need here for the level of authority and clarity that can only be conferred in writing is

all the stronger in that the matters identified in the July and September Letters overlap with

allegations that the Department has already referred to its Office of Inspector General. In



                                                 17
February 2018, Attorney General Sessions stated that he had referred questions regarding the

FBI’s handling of FISA warrant applications to the Department’s Inspector General—a referral

contemporaneously acknowledged by the internal watchdog. See Cafasso Decl. Ex. 16. Given the

complications introduced by potentially overlapping investigations, a clearly defined delegation

of authority is all the more important to deconflict Mr. Huber’s and the Inspector General’s

respective investigative efforts. To be sure, the Sessions Response does state that “Mr. Huber is

conducting his work . . . in cooperation with the Inspector General.” Sessions Response at 28.

But surely it cannot be that the scope of work of the two Department attorneys is so co-extensive

that they are identical, not when the Department in two separate letters to congressional

committee chairmen—with one signed by the Attorney General himself—suggested that a

special prosecutor had been appointed to investigate matters into which Congress was calling for

a special prosecutor.

       The nature of the matters purportedly assigned to Mr. Huber further underscore the

incredible nature of the suggestion that Mr. Huber was assigned to undertake a matter of this

magnitude based on “meetings and discussions.” See Brinkmann Decl. ¶ 15. If Mr. Huber’s

investigation were to bear fruit and result in a prosecution, it would be a matter of monumental

significance to our nation. President Trump’s Department of Justice would literally be using the

powers of law enforcement to prosecute the president’s former political opponent and others he

claims were unlawfully conspiring against his election from within the Department, including the

FBI, following a line of inquiry laid out in the president’s tweets. If the Department of Justice is

truly launching an investigation of such matters, surely it would take care to dot every “i” and

cross every “t” to mitigate the inference that the Department was being used as a tool to pursue

the president’s partisan interests. The notion that the Department would embark on such a



                                                 18
momentous endeavor without the clarity or clear authority provided by written guidance beggars

belief. The significant reliance of the Department’s purported search on the indirect assertions of

one self-interested participant in these efforts in concluding that no responsive records exist

indicates that the search was neither credible nor adequate.

       B.      The Department’s Claimed Lack of Records Is Not Credible in Light of Its
               Documented Prior Practice in Appointing a Special Prosecutor.

       These concerns explain precisely why the Department has a consistent practice, when

directing a special prosecutor to undertake a high-profile and potentially controversial

investigation outside the prosecutor’s ordinary remit, of making the appointment with a written

assignment of clearly defined duties and/or a public announcement of the appointment together

with a clearly defined and discrete investigative mandate. Thus, prior to Mr. Huber’s assignment,

when directing Department attorneys to undertake special matters outside their remit, even

matters of lower profile and less politically sensitive than the matters raised by the July and

September Letters, the appointment of those Department attorneys as special prosecutors has

involved a combination of such a written assignment and/or public announcement.

       Thus, when U.S. Attorney Patrick Fitzgerald was assigned to look into whether any

executive branch officials deliberately leaked the identity of a CIA employee, he received a

series of letters specifically describing the scope of his mandate and stating in detail the

particular matter or matters he was directed to investigate. Cafasso Decl. Ex. 5. When Acting

U.S. Attorney Nora Dannehy was tasked with investigating the mass firing of U.S. Attorneys,

her appointment was publicly announced by the Attorney General and her express mandate was

to pick up where a more than 350-page Department report left off, conduct a criminal

investigation, and evaluate whether any criminal charges were appropriate. Cafasso Decl. Ex. 7.

When Deputy U.S. Attorney John Durham was tasked with investigating the destruction of


                                                  19
videotapes by the CIA, the scope of his mandate was specifically tied to an investigation

recommendation from the Department’s National Security Division, and both the

recommendation and his appointment were publicly reported. Cafasso Decl. Exs. 9 & 10. When

Mr. Durham’s mandate was expanded twenty months later, it was again specifically detailed and

publicly reported. Cafasso Decl. Exs. 11 & 12. And when Mr. Fitzgerald was tapped again to

serve as a special prosecutor—this time to investigate “any matter arising out of the Department

of Defense seizures of certain photographs from Guantanamo Bay detainees”—he was again

tasked with such authority and clear designation of his mandate by way of multiple letters

expressly delineating the scope of his new assignment. Cafasso Decl. Exs. 13, 14, & 15.

       In light of this pattern of Department practice, it would be anomalous indeed if the

Attorney General here specifically directed Mr. Huber to undertake an investigation into serious

allegations of misconduct against the president’s political opponents and even against the

Department itself, including the FBI, with no more record of the delegation than a phone call.

Ninety-two years ago the Supreme Court declared that the government is entitled to a

“presumption of regularity” in the performance of the official acts of public officers. United

States v. Chem. Found. Inc., 272 U.S. 1, 14 (1926). If the law requires the Attorney General to

delegate his work through specific direction, as 28 U.S.C. § 515 does, and if the delegation of

authority to special prosecutors has consistently been provided via written direction since at least

the expiration of the independent counsel statute, the presumption of regularity holds that there

should be a written record of Attorney General Sessions’s delegation to Mr. Huber. That no

record was so discovered is a positive indication of overlooked material, Founding Church of

Scientology, 610 F.2d at 837, and supports American Oversight’s position that the Department’s

search was inadequate.



                                                 20
       C.      The Department Is Construing the Request Too Narrowly.

       The Department’s inquiry to identify records responsive to the Guidance FOIA was also

not reasonably calculated to locate all potentially responsive records. Plaintiff’s request

encompasses “[a]ll guidance or directives provided to [Mr. Huber in connection with the

direction to evaluate certain issues raised in the July and September Letters] regarding [his]

performance of that task,” whether formal or informal. See Brinkmann Decl. Ex. B at 66–73. A

wide range of potential records would be responsive to this request, including, to be sure, formal

orders or letters directing a review, but also including more informal records of guidance or

direction regarding the performance of Mr. Huber’s assigned task, such as emails to Mr. Huber

or his team informally addressing or clarifying the scope of his assigned duties; talking points or

notes for meetings, discussions, or teleconferences with Mr. Huber discussing the fact or scope

of his assignment; or notes taken by Mr. Huber during such a meeting, discussion, or

teleconference reflecting his understanding of the task he has been directed to undertake. Indeed,

even a communication providing the July and September Letters themselves to Mr. Huber, and

any accompanying commentary, would be responsive to Plaintiff’s request, insofar as those

letters formed the basis for identifying the “certain issues” the Attorney General directed

Mr. Huber to investigate. Even taking the Department at its word, dubitante, that there was only

an oral communication when the Attorney General formally assigned Mr. Huber to undertake

this momentous assignment, the Department failed to search for other informal guidance or

direction that would be responsive to Plaintiff’s request.




                                                 21
       Rather, the limited nature of the Department’s “search” was not reasonably calculated to

find all such records.4 Reliant as the inquiry was on the recollection of individuals, there is no

reason to think it would locate the sorts of informal guidance or direction to Mr. Huber regarding

the performance of his investigation called for by the request. Even if it could possibly be

reasonable to expect the Attorney General’s chief of staff to recall if an Attorney General Order

was issued regarding Mr. Huber’s assignment, there is no way he could reasonably be expected

to know if any of the at least five officials involved in the meeting, discussion, or teleconference

with Mr. Huber, see Brinkmann Decl. ¶ 15, as well as other Department officials involved in the

assignment, exchanged any emails with Mr. Huber or his senior staff that contained responsive

guidance, direction, or clarification regarding his assigned task. The fact that the July and

September Letters themselves were almost surely conveyed to Mr. Huber, but the “search” failed

to identify that record, underscores the inadequacy of the purported search. The Sessions

Response itself makes clear that such records exist; Attorney General Sessions closes his letter

by stating: “I am making your letters on this and related issues available to . . . Mr. Huber for

such action as is appropriate.” Sessions Response at 28. Of course, any communication from

Department leadership making these letters available to Mr. Huber and directing him to take

such action as is appropriate would be responsive to Plaintiff’s request. Such a positive

indication of overlooked records supports the conclusion that the Department’s search was

inadequate. See Valencia-Lucena, 180 F.3d at 326 (citations omitted).



4
  As discussed above, American Oversight is limited in its ability to know the bounds of the
Department’s search. Reminiscent of the children’s game of “Telephone,” Ms. Brinkmann spoke
with someone who spoke to the then-Chief of Staff to the Attorney General and Mr. Huber. What
question or series of questions that someone asked the then-Chief of Staff to the Attorney
General and Mr. Huber, any attempts, if any, that someone took to refresh the recollections of the
then-Chief of Staff to the Attorney General and Mr. Huber, or how these inquiries were made are
unknown. See discussion supra Section II.

                                                 22
       Even if Mr. Huber was not given any written directives or guidance of any kind, an

adequate search would still require that the Department search for and produce any responsive

records from the Office of the Attorney General and the Office of the Deputy Attorney General

reflecting the talking points, notes, and other records relied on by meeting attendees during the

“meetings and discussions” wherein Attorney General Sessions tasked Mr. Huber with

investigating “certain issues” of significant importance to three congressional chairmen. If the

Attorney General of the United States can represent to Congress that he has made information

“available to” his subordinates, American Oversight has every confidence that the Department

can make records substantiating that statement available to the American public.

       D.      The Additional Search Sought by Plaintiff Would Not Be Burdensome.

       Finally, it would not be difficult for the Department to complete an adequate search that

would be reasonably calculated to identify all guidance or direction provided to Mr. Huber,

formal or informal. For instance, a search of Mr. Huber’s email account, as well as the account

of his senior staff assigned to the Attorney General’s review, if any, for communications with a

small handful of people in the Department’s leadership offices should be sufficient to identify

responsive emails. Alternatively, the email accounts of a small number of officials in the

leadership offices could be searched for communications with Mr. Huber. Such a search would

not be onerous. As a result of the many limitations on such a search—to one or two custodians,

for correspondence with a small number of officials, in a limited time frame, on limited subject

matters—it is highly likely that it would yield only a limited number of potentially responsive

communications to be processed. Likewise, a handful of people could be asked for notes or

talking points from the “meetings and discussions among a small group of Department officials”

where the direction or guidance was purportedly conveyed, see Brinkmann Decl. ¶ 15, given the



                                                23
small number of attendants identified,. These limited efforts could provide Plaintiff and the

American people with clarity regarding the nature of the controversial investigation that the

Attorney General has directed Mr. Huber to undertake into the president’s political opponents

and into allegations of misconduct by the Department and the FBI.

                                         CONCLUSION

       For the foregoing reasons, Plaintiff American Oversight respectfully requests that this

Court deny Defendant’s motion for summary judgment, grant American Oversight’s cross-

motion for summary judgment and require the Department to conduct a new search for records

responsive to the Guidance FOIA.



Dated: December 13, 2018                             Respectfully submitted,

                                                     /s/ Cerissa Cafasso
                                                     Cerissa Cafasso
                                                     D.C. Bar No. 1011003
                                                     Austin R. Evers
                                                     D.C. Bar No. 1006999

                                                     AMERICAN OVERSIGHT
                                                     1030 15th Street NW, B255
                                                     Washington, DC 20005
                                                     (202) 869-5244
                                                     cerissa.cafasso@americanoversight.org
                                                     austin.evers@americanoversight.org

                                                     Counsel for Plaintiff




                                                24
